Citation Nr: 1644485	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1996 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016 and July 2016, the AOJ notified the Veteran that he was scheduled to testify at a Board video conference hearing in August 2016.  This was pursuant to the Veteran's requests in February 2013 and April 2016 that he be afforded the opportunity to testify at such a hearing.  However, in July 2016, the Veteran contacted the AOJ in writing requesting that his hearing be rescheduled as he would be out of state in August 2016.  Attempts to contact the Veteran by telephone in July 2016 were unsuccessful.  Nonetheless, in light of these facts, the case must be remanded in order to afford the Veteran the Board video conference hearing that he requests.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board video conference hearing pursuant to his July 2016 request that it be rescheduled, following the procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2015).

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim file should be returned directly to the Board for further consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




